Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                 DETAIELD ACTION 
1. Applicant’s election without traverse of Group I (claims 1-6 and 20) in the reply filed on April 19, 2021 is acknowledged.
                                               Status of the Application
2. Claims 1-6 and 20 are considered for examination. Claims 7-19 are withdrawn from further consideration as being drawn to nonelected group.
                                                           Priority
3. This application filed on January 27, 2020 is a CON of US 14/398,271 filed on October 31, 2014 which is a 371 of PCT/US2013/039297 filed on May 02, 2013 which claims benefit of US 61/641,718 filed on May 02, 2012. 
                                                      Claim Interpretation 
4. Claims recite ‘a plurality of nucleotide base’. The claims are given broadest claim interpretation and the plurality of nucleotide base is interpreted as two or more nucleotide bases or an oligonucleotide or probe nucleic acids.                                                      
                                            Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
             A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

     Weitz et al. teach a composition and kit of claim 1, 20, the composition comprises: 
a) a first plurality of a first nucleotide base wherein a first fraction of said first plurality of said first nucleotide base is labeled with a label; b) a second plurality of a second nucleotide base wherein a second fraction of said second plurality of said second nucleotide base is labeled with said label; c) a third plurality of a third nucleotide base wherein a third  fraction of said third plurality of said third nucleotide base is labeled with said label; d) a fourth plurality of a fourth nucleotide base wherein a fourth fraction of said fourth plurality of said fourth nucleotide base is labeled with said label; (see entire document, at least page 49, line 3-22, page 34, line 17-32, page 35, line 1-6, page 3, line 9-13, page 45, line 8-24, page 23, line 14-32, page 24, line 1-3, page 3, line 9-14, ; indicating different fractions comprising different nucleotides and said nucleotides are labeled with a single label); and
e) a calibration oligonucleotide wherein a first known fraction of a first plurality of a first nucleotide base in said calibration oligonucleotide is labeled with a label to produce a first signal with a first amplitude; a second known fraction of a second plurality of a second nucleotide base in said calibration oligonucleotide is labeled with is labeled with said label to produce a second signal with a second amplitude; a third known fraction of a third plurality of a third nucleotide base in said calibration oligonucleotide is labeled with said label to produce a third signal with a third amplitude; a fourth known fraction of a fourth plurality of a fourth nucleotide base in said calibration oligonucleotide is labeled with said label to produce a fourth signal with a fourth amplitude; wherein said first, 
      With reference to claim 2, Weitz et al. teach that said label is a fluorescent moiety (see at least para 13, line 20-32).
     With reference to claim 3, Weitz et al. teach that said first nucleotide is base A, said second nucleotide is base C, said third nucleotide is base G and said fourth nucleotide is base T (see entire document, at least page 35, line 2-7; indicating single labeling composition having a first, second, third and a fourth nucleotide, wherein a nucleotide set is labeled a first label and a nucleotide set is labeled with said label, position of the label varies). 
   With reference to claim 4-5, Weitz et al. teach that the composition further comprises a polymerase and a sequencing primer (see at least page 32, line 9-14, page 30, line 1-14, page 45, line 8-24, page 57, line 9-22).
        With reference to claim 6, Weitz et al. teach that a composition comprising a plurality of nucleotide base wherein a first portion of the plurality is labeled with a first label and a second portion of the plurality is labeled with said label (see entire document, at least para; indicating a first nucleotide labeled with a first label and a second nucleotide is labeled with said label) and a nucleic acid comprising a nucleotide 
 B.  Claims 1-6 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kunkel (2003/0077584). 
         Kunkel teaches a composition and kit of claim 1, 20, the composition comprises: 
a) a first plurality of a first nucleotide base wherein a first fraction of said first plurality of said first nucleotide base is labeled with a label; b) a second plurality of a second nucleotide base wherein a second fraction of said second plurality of said second nucleotide base is labeled with said label; c) a third plurality of a third nucleotide base wherein a third  fraction of said third plurality of said third nucleotide base is labeled with said labeled) a fourth plurality of a fourth nucleotide base wherein a fourth fraction of said fourth plurality of said fourth nucleotide base is labeled with said label; (see entire document, at least para 0057-0060, table A, 0078; indicating different fractions comprising different nucleotides and said nucleotides are labeled with a single label);  and 
e) a calibration oligonucleotide wherein a first known fraction of a first plurality of a first nucleotide base in said calibration oligonucleotide is labeled with a label to produce a first signal with a first amplitude; a second known fraction of a second plurality of a second nucleotide base in said calibration oligonucleotide is labeled with is labeled with said label to produce a second signal with a second amplitude; a third known fraction of a third plurality of a third nucleotide base in said calibration oligonucleotide is labeled with said label to produce a third signal with a third amplitude; a fourth known fraction of 
        With reference to claim 2, Kunkel teaches that said label is a fluorescent moiety (see at least para 0052-0053).
     With reference to claim 3, Kunkel teaches that said first nucleotide is base A, said second nucleotide is base C, said third nucleotide is base G and said fourth nucleotide is base T (see entire document, at least 0053, para 0058-0060, table A, 0078; indicating single labeling composition having a first, second, third and a fourth nucleotide, wherein a nucleotide set is labeled a first label and a nucleotide set is labeled with said label).       
      With reference to claim 4-5, Kunkel teaches that the composition further comprises a polymerase and a sequencing primer (see at least para 0078). 
      With reference to claim 6, Kunkel teaches that a composition comprising a plurality of nucleotide base wherein a first portion of the plurality is labeled with a first label and a second portion of the plurality is labeled with said label (see entire document, at least para 0057-0060, 0078, 0085-100; indicating a first nucleotide labeled with a first label and a second nucleotide is labeled with said label) and a nucleic acid comprising a 
                                    Nonstatutory Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp. 
A.  Claims 1-6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10/202,642 (the ‘642). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are within the scope of the claims in the patent ‘642, specifically the composition or kit composition of the instant claims, comprising a first fraction of plurality of nucleobases labeled with a first label and a second fraction of plurality of second nucleotide, a third fraction of plurality of third nucleotide, and a fourth fraction of plurality of fourth nucleotide are labeled with said label, a nucleic acid comprising the nucleotide base or a calibrator oligonucleotide sequence is within the scope of the claims 1-13 of the patent ‘642. The instant claims differ from the claims in the patent ‘642 in reciting a composition comprising said nucleotide bases which is considered obvious variation over the claims in the patent ‘642. 

C. Claims 1-6 and 20 are provisionally rejected based on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-16 of the copending application 16/719,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-7 and 15-16 of the copending application, specifically the composition or kit composition of the instant claims, comprising a first fraction of plurality of nucleobases labeled with a first label and a second fraction of plurality of second nucleotide, a third fraction of plurality of third nucleotide, and a fourth fraction of plurality of fourth nucleotide are labeled with said label, a nucleic acid comprising the nucleotide base or a calibrator oligonucleotide sequence is within the scope of the claims 1-7 and 15-16 of the copending application. The instant claims differ from the 
                                              Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637